Citation Nr: 1300444	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  11-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the October 1960 rating decision that denied service connection for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1956 to September 1959, and from September 1959 to June 1960.

This matter comes to the Board on appeal from a June 2009 decision of the RO that found no clear and unmistakable error (CUE) in the October 1960 rating decision that denied service connection for chronic lumbosacral strain.  The Veteran timely appealed.

In March 2012, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for chronic lumbosacral strain has been raised by the record (March 2012 hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 1960 rating decision, the RO denied service connection for chronic lumbosacral strain.

2. The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the October 1960 rating decision; or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time. 


CONCLUSION OF LAW

Clear and unmistakable error in the October 1960 rating decision that denied service connection for chronic lumbosacral strain has not been demonstrated. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

II.  Factual Background

On a "Report of Medical History" completed by the Veteran in August 1956, he reported having "broken back a few years ago, was never set;" and that he could not do heavy work.  The examiner noted no defects, and found the Veteran physically qualified for enlistment.

Service treatment records reveal complaints of backache and lumbar muscle spasm in October 1956.  The Veteran again reported a "broken back" three years earlier.  X-rays taken in October 1956 revealed lumbarization of the first sacral segment; no other bony abnormalities were noted.

Records show that the Veteran's backache persisted in March 1957, with general limitation of motion by pain and lumbar spasm, as well as slight tenderness about T-12 and L-2.  At that time the Veteran described suffering an injury to his mid-lumbar back when a man jumped on him three years ago, and that X-rays taken about one-and-one-half years after the injury revealed that his back had been broken.  The Veteran indicated that heat applied for three months did not provide relief, and that a back brace was recommended at the time.  Clinical findings in March 1957 revealed full range of motion; continued conservative treatment was recommended.  The examiner found no objective evidence of serious pathology.

Records show that the Veteran was found physically qualified for discharge and for re-enlistment in August 1959.

The Veteran again complained of back trouble in April 1960.  A consultation sheet, dated in May 1960, revealed complaints of chronic low back pain since 1954; physical examination in May 1960 was not very revealing.  There was full, apparently painless motion in the low back-including twisting, lateral flexion, hyperextension, and flexion.  The Veteran turned easily with fluid motion, and legs were equal in size and strength; reflexes, bilaterally, were equal and very weak.  The examiner noted that the Veteran wore a back brace, and that X-rays disclosed previously described lumbarization of S-1.  The impression was chronic lumbosacral strain, with symptoms out of proportion to physical findings.  Duty was recommended; general supportive treatment and back brace were indicated.  The examiner also opined that the origin of the Veteran's back disability existed prior to enlistment; and that if the Veteran was unable to perform duties, a discharge by reason of physical disability was a possibility.
  
Records reveal that the Veteran appeared before a Board of Medical Survey in May 1960, and indicated that the constant pain in his back prevented him from performing his duties adequately.  Conservative therapy of rest, heat, muscle relaxants, and back brace had not been effective.  Records show that, following admission to the hospital, the Veteran was taken off of all vigorous physical activity, but he continued to express difficulty with aching in the low back.  The diagnosis was revised to defect, bone fusion, spine, neurocentral synchondrosis, L-5, bilateral with lumbarization of first sacral segment, existed prior to entry.  It was the opinion of the Board of Medical Survey that the Veteran did not meet minimum standards for enlistment; that the Veteran was unfit for further active service by reason of physical disability; and that the physical disability neither incurred in, nor was aggravated by a period of active service.

During a special VA orthopedic examination three months after separation from active service, the Veteran reported having low back trouble while playing basketball in high school.  He also had a recurrence of symptoms in 1953, which was aggravated by sawmill work following high school graduation.  The Veteran reported feeling sudden low back pain in active service while moving fuel lines aboard a vessel and falling down four steps.  He reportedly was hospitalized at sick bay at the time and traction was applied for three days, though service treatment records do not confirm this hospitalization; rather, there is a sick call entry on March 15, 1957.  The Veteran also reported having low back pain while lifting diesel engines in active service, and that he again was hospitalized for approximately four weeks.  Current symptoms included complaints of intermittent low back pain, which had benefited from the use of an electric pad and back brace and a hard mattress.  Following examination, the diagnosis was chronic lumbosacral strain.

In an October 1960 rating decision, the RO denied service connection for chronic lumbosacral strain on the basis that there was no record of injury in service; that evidence indicated treatment for back pain in 1954, which had been persistent and dull; and that episodes of back distress in service were considered to be natural progress of pre-existing condition.

III.  Analysis

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell v. Principi, 3 Vet. App. at 314.  

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

In April 2009, the Veteran contended that the October 1960 rating decision was the product of CUE because he had back problems, and also had hurt his back in active service; and that service connection was warranted due to aggravation of his back condition in active service.  His wife also remembered that the Veteran had back problems before and during his time in active service.  She stated that at the time of his last back injury, which resulted in his discharge from active service, the Veteran had been working on a large motor and the chain slipped; and that he held the part from falling and injured his back.  She stated that the Veteran went to sick bay and was given some pills, and he came home.  The next day the Veteran could barely walk; and that he returned to sick bay and was sent to the hospital for X-rays, and was put in traction for approximately ten to fourteen days.  She stated that the Veteran had just re-enlisted a few months earlier, and was then giving a medical discharge and found unfit for duty.

In March 2012, the Veteran testified that he reported at entry that he had hurt his back playing basketball in high school; and that he was allowed to enlist, and also to re-enlist after approximately three years in active service.  He testified that he did not have any serious problems with his back during his first three years of active service.  He testified that when he then worked in the shop on a boat engine, the chain always slipped as the head of the engine was dropped; and that he was one of the persons guiding the head of the engine down with the chain.  He testified that when the chain slipped, he reached to grab it and overextended himself and felt severe pain in his back.  He testified that he was put in traction in the hospital for approximately two weeks, and then was given a medical discharge from active service.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Here, the evidence reveals that the final rating decision in October 1960 denied the Veteran's original claim for service connection for chronic lumbosacral strain, in part, due to service treatment records showing no incident in service tending to aggravate the pre-existing back disability.  

The regulatory provisions extant in October 1960, with respect to establishing service connection for a particular disability, were similar in many respects as they are today.  Those regulations held that "the payment of disability compensation or pension is authorized in cases where it is established that disabilities are shown to have been directly incurred in, or aggravated by, active military or naval service."  38 C.F.R. § 3.77 (1960).  The regulations also provided that service connection "may be granted for any disease properly diagnosed after discharge from war or peacetime service when all the evidence, including lay evidence and all evidence pertinent to the circumstances of service establishes...that the disease was incurred in service."  38 C.F.R. § 3.78 (1960).

Moreover, regulations in 1960 provided that a Veteran was presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination for acceptance and enrollment into service, unless clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 C.F.R. § 3.63(i) (revised 11/01/48).

The Veteran has not argued that the correct facts were not before the RO in October 1960.  Notably, the claim was for service connection for a back disability; however, the Veteran gave a history of injuring his back prior to active service, with continuing complaints of backache and an inability to do heavy work.  X-rays confirmed the prior lumbarization of S1, and medical opinion is of record that the origin of the Veteran's back disability existed prior to enlistment.  
   
The Board has considered the Veteran's argument that the October 1960 rating decision did not consider or correctly apply the presumption of aggravation.  Having found that a back disability pre-existed service, the RO concluded that there was no record of injury in service that tended to show aggravation.  All of the evidence before the RO was to the effect that the Veteran had persistent back pain due to a pre-existing back disability, and that episodes of back distress in active service resulted from performing heavy physical activities, precisely the scope of pre-existing injury noted on the entrance exam.  Records show that the Veteran was discharged on physical disability with a lumbosacral strain that existed prior to active service and was not aggravated.

Aggravation of a pre-existing disability may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to manifestations prior to, during, and subsequent to active service.  38 C.F.R. § 3.63(i) (revised 11/01/48).  While the Veteran required hospitalization and an extensive period of traction during active service, the special VA orthopedic examination three months after separation revealed forward bending moderately limited so that finger tips were 12 inches from the floor; and that the Veteran could almost reach the floor with severe lumbosacral discomfort and effort.  Based on the absence of injury in active service and recent VA examination diagnosing a chronic lumbosacral strain, the RO concluded that the evidence showed no increase in severity of the Veteran's pre-existing back disability during active service to warrant service connection via aggravation.

In this case, there is a tenable basis for the RO's determination.  Here, at most, a reasonable disagreement exists with the manner in which the RO weighed and evaluated the evidence; however, a claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  Accordingly, the Board finds that there is no evidence to suggest that the RO committed CUE as to the finding of no aggravating incidence in active service in the October 1960 rating decision. 

Under these circumstances, the Board concludes that the Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO; or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the October 1960 rating decision. As such, CUE in that rating decision has not been established, and the claim on appeal must be denied. 


ORDER

Service connection for chronic lumbosacral strain, on the basis of CUE, is denied.



____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


